Citation Nr: 1752125	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active service from December 1986 to July 1990.  He had a period of Active Duty for Training (ACDUTRA) from October 1994 until February 1995 and additional periods of active service from September 2004 until September 2006.  He had additional periods of ACDUTRA and INACDUTRA with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veteran Affairs (VA) Muskogee Regional Office (RO) in Oklahoma.  This matter was previously before the Board in June 2017, September 2016, and July 2014.  The claim was remanded in July 2014 for a VA examination and further development.  In September 2016, the claim was remanded so a new hearing could be scheduled before a different Veterans Law Judge.

The June 2017 Board Decision, granted the Veteran's claim for service connection for a neck disability and remanded the claim for service connection for a right ankle disability.  Specifically, the Board remand ordered the Agency of Original Jurisdiction (AOJ) to obtain an addendum medical opinion on the etiology of any current right ankle disability, readjudicate the claim, and issue a Supplemental Statement of the Case (SSOC).  For the reasons discussed below, the Board finds that the June 2017 Remand directives were not complied with and that an additional remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a December 2016 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The claim for service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the AOJ failed to obtain the requested addendum medical opinion on the etiology of any current right ankle disabilities or to issue an SSOC to the Veteran as required by the June 2017 Board remand.  Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from an appropriate medical examiner.

The entire claims file, including a copy of the June 2017 Boards remand, must be reviewed by the examiner.  The examiner should consider and discuss the findings of the March 2015 VA examination.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right ankle disability, to include arthritis of the right ankle noted in 2007 and 2017, was caused by the 1998 ankle sprain injury while serving in the National Guard.

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




